1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 5, 6, 9, 11, 12, 15, and 19-26 are rejected under 35 U.S.C. 103 as being obvious over the Cardona et al article (Laryngoscope, Vol. 125, pages E328-E332) in view of the Alvarenga et al article (J. Ped. Surgery, Vol. 52, pages 1283-1286) and the Barbero et al article (J. Neurology, Vol. 262, pages 2662-2667), and further in view of the Daughton et al article (Science of the Total Environment, Vol. 443, pages 324-337) and the McCormack et al article (Canadian Medical Association Journal, Volume 183, pages 65-69).  The Cardona et al article teaches treating children with sialorrhea by injecting onabotulinum toxin A (OBTXA) into the parotid and submandibular glands at intervals of 3 to 6 months, i.e. about 12 to 24 weeks.  Equal amounts of OBTXA are administered into the parotid and submandibular glands.  Injection is controlled by ultrasound guidance.  Treated children include those with cerebral palsy.  See, e.g., the Abstract; page E329, column 1, second and third full paragraphs; and page E331, column 1, first full paragraph and column 2, last paragraph.  “Onabotulinum toxin A” is the generic terminology for BOTOX®.  The Cardona et al article does not teach a treatment interval of between 10 and 20 weeks, e.g., 15, 16, or 17 weeks.  However, there is significant overlap between the time interval between treatments taught by the Cardona et al article, i.e. every 3-6 months or every 12-24 weeks, and the time intervals recited in the instant claims, i.e. between 10 and 20 weeks, and 15, 16, or 17 weeks.  Any degree of overlap between a prior art and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal time intervals between treatments for the treatment method of the Cardona et al article, because treatment frequency is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  The Cardona et al article teaches administering the OBTXA to the parotid and submandibular glands in equal ratios rather than in the ratios recited in the instant claims. The Alvarenga et al article teaches treating drooling in patients with neurologic impairment by injecting BOTOX®, i.e. botulinum toxin A, into parotid and submandibular glands under ultrasound control.  See, e.g., the Abstract.  30 UI was injected into each parotid gland, and 20 UI was injected into each submandibular gland for a ratio of 1.5:1.  See page 1283, paragraph bridging columns 1 and 2.  The Barbero et al article teaches treating drooling in patients with neurological dysphagia by injecting botulinum toxin A, i.e. abobotulinumtoxinA, into parotid and submandibular glands under ultrasound control.  See, e.g., the Abstract.  75 IU was injected into each parotid gland, and 50 IU was injected into each submandibular gland for a ratio of 1.5:1.  See page 2664, column 1, lines 1-2.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios between the amounts of OBTXA delivered to the parotid and to the submandibular glands in the treatment method of the Cardona et al article, because dose is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts, and because the Alvarenga et al article and the Barbero et al article teach that a ratio of 1.5:1 between the amount administered to the parotid glands and the amount administered to the submandibular glands is known in the art of treating drooling in patients with botulinum toxin.  The Cardona et al article teaches a total dose of, on average, 4 U/kg.  See page E329, column 1, last paragraph.  The Cardona et al article does not teach a total dose of between 1 and 2.5 U/Kg body weight, or between 1.3 and 2.2 U/Kg body weight, and does not teach a total dose of OBTXA administered into the parotid glands and submandibular glands of between 20 U and 75 U.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal total doses on a body weight basis and on a total administered amount basis for the treatment methods taught by the Cardona et al article as modified above by the Alvarenga et al article and the Barbero et al article, because total dose, measured on a body weight basis and measured on an administered amount basis, is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  Note that the Cardona et al article teaches that 4 U/kg is an “average” total dose, i.e., the treatment methods of the Cardona et al article are not limited to doses of exactly 4 U/Kg.  One of ordinary skill in the pharmaceutical arts is motivated to make adjustments to the dose of an active agent in order to maximize pharmaceutical benefits to the patient being treated.  Slight changes in dosage while achieving only the expected results is not deemed to outweigh the evidence in favor of obviousness established by the Cardona et al article.  Further, the Daughton et al article teaches that it is “a well accepted medical practice to alter dose based on desired clinical response coupled with avoidance of adverse reactions” (see page 326, column 2, lines 2-4).  Benefits of lower doses can include fewer side effects while still achieving therapeutic targets, reduced costs to patients, and reduced environmental costs.  See, e.g., page 324, under “Highlights”; Table 2; and the paragraph bridging pages 333 and 334.  The McCormack et al article teaches that the use of lower doses has the advantage of a decrease in the risk of adverse effects and a reduction in costs.  See, e.g., page 65, column 1, third paragraph; page 67, column 1, second and third full paragraphs; and page 68, column 2, last paragraph.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the OBTXA dose for the treatment methods taught by the Cardona et al article as modified above by the Alvarenga et al article and the Barbero et al article, including by considering doses less than those taught by the Cardona et al article, because the Daughton et al article and the McCormack et al article teach that low doses can have the benefit of reduced side effects while still achieving therapeutic effect, reduced costs to the patient, and reduced environmental costs.  The Cardona et al article teaches repeated injections and chronic use (see, e.g., the Abstract), but does not teach at least 4 treatment cycles.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal number of treatment cycles for the treatment method of the Cardona et al article as modified above by the Alvarenga et al article and the Barbero et al article, because the Cardona et al article teaches multiple treatments with its OBTXA, because it is routine in the pharmaceutical arts to administer a drug more than once, and because the number of drug administrations is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  The Cardona et al article does not teach administration volume per injection site, or botulinum concentration.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine administration volume per injection site, and botulinum concentration in the treatment method of the Cardona et al article as modified above by the Alvarenga et al article and the Barbero et al article, because drug volume and drug concentration are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
4.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over the Cardona et al article (Laryngoscope, Vol. 125, pages E328-E332) in view of the Alvarenga et al article (J. Ped. Surgery, Vol. 52, pages 1283-1286) and the Barbero et al article (J. Neurology, Vol. 262, pages 2662-2667) and further in view of the Daughton et al article (Science of the Total Environment, Vol. 443, pages 324-337) and the McCormack et al article (Canadian Medical Association Journal, Volume 183, pages 65-69) as applied against claims 1, 5, 6, 9, 11, 12, 15, and 19-26  above, and further in view of the Dressler article (Eur. J. Neurology, Vol. 16 (Suppl. 2), pages 2-5).  The Cardona et al article teaches the use of onabotulinum toxin A, which is a complexed form of botulinum neurotoxin, and does not teach the use of an uncomplexed botulinum toxin A.  The Dressler article teaches that uncomplexed botulinum toxin A is functionally and pharmacologically equivalent to botulinum toxin A in complexed form, i.e. in the form of BOTOX®.  Both the complexed and the uncomplexed forms can be used at the same dosages to treat hypersalivation.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the uncomplexed form of botulinum toxin A taught by the Dressler article for the complexed form of botulinum toxin A taught by the Cardona et al article, because the Dressler article teaches that the former can be substituted for the latter, and because it is prima facie obvious to substitute one known functional equivalent for another, with only the expected result that drooling/hypersalivation will continue to be treated.  See also MPEP 2144.06(II).
5.	Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
	The terminal disclaimer filed May 9, 2022 has been approved and overcomes the non-statutory double patenting rejection set forth in section 3 of the Office action mailed February 8, 2022.
	The obviousness rejections of all claims are maintained and are repeated in sections 3 and 4 above.  The examiner maintains his position for the reasons of record.  The declaration by Inventor Althaus under 37 CFR 1.132 filed May 9, 2022 has been carefully considered but is deemed to be insufficient to overcome the obviousness rejections set forth in sections 3 and 4 above.
As argued by Applicant, and as acknowledged by the examiner in the obviousness rejections and throughout the prosecution history of this application, the prior art does not teach the claimed total dose between 1 and 2.5 U/Kg body weight.  However, because the rejections are based upon obviousness, the lack of teaching in the prior art of Inventors’ claimed total dose does not vitiate the rejections.  Applicant contends that there is no motivation to modify the dosages taught by the Cardona et al article in order to derive the claimed ratio and dosages, and cites to the declaration by Inventor Althaus, especially paragraphs 10 and 11, as support.  However, paragraphs 10 and 11 focus on whether or not the Cardona et al article provides motivation or suggests using Inventors’ claimed total dosages.  This is irrelevant to the obviousness rejections at issue, which are based upon combinations of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  Further, Declarant concludes from the Cardona et al article’s teaching of a treatment failure in up to 10% of patients that one of ordinary skill in the art would only be motivated to increase the dosage.  However, in reaching this conclusion, Declarant does not discuss the Cardona et al article’s statement that complication rates and long-term safety are not well known or described, that common side effects are “usually” minor and temporary, and that major complications can occur in up to 7.7% of cases.  See page E330, column 2, last paragraph.  These uncertainties and potentially negative consequences of treatment, taught by the Cardona et al article, do provide motivation to one of ordinary skill in the art to decrease the dosage.  This motivation to decrease the dosage is further supported by the Daughton et al article and the McCormack et al article, cited in the rejection, which teach lower doses as having the benefits of fewer side effects and reduced costs.  Ultimately, the examiner can not accept Applicants’ argument that the treatment method described in the Cardona et al article is so perfected that one of ordinary skill in the art would never optimize the dosages of the botulinum toxin used therein.  The Cardona et al article does not describe its method as achieving that level of perfection; the prior art teaches that optimization of dose is a well accepted medical practice (see, e.g., the Daughton et al article); and the patent law recognizes that routine optimization is motivated and does not constitute a basis for patentability (see MPEP 2144.05(II)(A)). 
	The declaration, in paragraphs 12-15, cites to the Moller et al article (Toxins, Vol. 7, pages 2481-2493) and the Lipp et al article (Neurology, Vol. 61, pages 1279-1281) as showing that there is no motivation to one of ordinary skill in the art to lower botulinum toxin dosage to the levels claimed by Inventors.  What the Moller et al article teaches is a standard optimization of doses for children:  see page 2483, first full paragraph, and note especially the phrase “best balance”.  See also Table 1, in which treatment effects and side effects for each dosage are reported.  This merely reinforces the argument made in the rejections:  it would have been obvious to optimize botulinum total doses, balancing between therapeutic effect, side effects, and costs, because one of ordinary skill in the art optimizes doses.  Further, while the Moller et al article’s recommended dosages (as calculated in paragraph 14 of the Althaus declaration) are greater than Inventors’ claimed total dosages, the Moller et al article’s dosages are based upon treatment “with at least six months between injection”.  See the abstract of the Moller et al article.  This is not the treatment time interval claimed by Inventors, and is not the treatment time intervals taught by the closest prior art, the Cardona et al article, which teaches time intervals between treatments ranging from 3 to 6 months.  It would have been expected, not unexpected, that by reducing the time interval between treatments, the dosage of the botulinum toxin could be reduced while still achieving useful results.  The declaration does not address this difference between the time intervals taught by the Moller et al article and the time intervals taught by the closest prior art of record, and does not discuss how this difference in time intervals might affect optimization of the total dose.  Similarly, the Lipp et al article teaches a time interval between injections of 3 months (see page 1280, column 1, lines 2-3), and teaches treatment of adult patients rather than the children treated in the Cardona et al article.  The experiments reported in the Lipp et al article are not sufficiently similar to those of the Cardona et al article for one of ordinary skill in the art to conclude that the dosages of the Cardona et al article should not be optimized and/or that one of ordinary skill in the art would not contemplate dosages lower than those taught by the Cardona et al article.  The Lipp et al article teaches the optimization of botulinum toxin dosage, supporting the assertion in the rejections that optimizing dosage is prima facie obvious.  There is currently no evidence of criticality and/or unexpected results for the claimed total dose range which would serve to rebut the prima facie case of obviousness.
The first declaration under 37 CFR 1.132 by Inventor Althaus, filed October 1, 2021, is cited and discussed in paragraphs 16 and 17 of the second Althaus declaration.  The examiner maintains his position, for the reasons of record, that the Althaus declaration filed October 1, 2021 does not demonstrate unexpected results which would rebut the prima facie case of obviousness.  See the Office action mailed October 20, 2021, page 8, and the Office action mailed February 8, 2022, paragraph bridging pages 10 and 11.
	In paragraphs 18-21 of the second Althaus declaration, Declarant asserts that the treatments of the Daughton et al article and the McCormack et al article are different than the instantly claimed method, and would have little relevance for the claimed method.  The examiner agrees.  However, the examiner is not relying upon the Daughton et al article and the McCormack et al article for their disclosure of treatment methods.  Rather, as set forth in the obviousness rejections, the examiner is relying upon the Daughton et al article and the McCormack et al article for their teachings that it is a well accepted medical practice to alter dose based on desired clinical response coupled with avoidance of adverse reactions; that benefits of lower doses can include fewer side effects while still achieving therapeutic targets, reduced costs to patients, and reduced environmental costs; and that the use of lower doses has the advantage of a decrease in the risk of adverse effects and a reduction in costs.  These teachings are fully consistent with the teachings of the two references cited by Applicant in the response, the Moller et al article  and the Lipp et al article: one of ordinary skill in the art optimizes dosages.  Applicant has not demonstrated, by a preponderance of the evidence, that the claimed total doses are anything other than the result of routine optimization.
6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 26, 2022